                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

In Re:                                                       8:18CV385
                                                             8:18CV391
TOXIC EXPOSURE CASES (diesel fume                            8:18CV415
exhaust and other alleged toxins) against                    8:18CV421
UNION PACIFIC RAILROAD COMPANY,                              8:18CV484
                                                             8:18CV503
                    Defendant.                               8:18CV540

                                                              ORDER


      Defendant, Union Pacific Railroad Company, has requested a telephone
conference to discuss ongoing discovery disputes in the above-referenced matters.
(See Attachment) The court has convened several similar conferences in recent
months. During those conferences, I have warned Plaintiffs’ counsel to appropriately
and timely respond to discovery requests, and I have instructed counsel to implement
processes and devote manpower so the Plaintiffs’ discovery responses are timely
served.


      The court has been notified that for the above-identified cases, Plaintiff’s
counsel has again failed to timely serve discovery, indicating my prior warnings and
instructions have not been effective in reducing the ongoing discovery-related issues
in the Diesel Fume cases filed by Plaintiffs’ counsel. As such, the court will not
convene a pre-motion telephone conference to address the current discovery dispute.
Instead,


      IT IS ORDERED that Defendant is granted leave to file a motion to compel and
request for sanctions, such motion to be filed on or before May 6, 2019.


      April 25, 2019.                        BY THE COURT:
                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
